Case 1:18-cr-00315-JEJ Document 36 Filed 05/21/19 Page1of1

Street Address:

305 North Front Street, Harrisburg, PA 17101

THOMAS, THOMAS & HAFERup . Mailing Address:
Attorneys At Law P.O. Box 999, Harrisburg, PA 171208

 

Phone: 717.237.7100 Fax: 717.237.7105

John F. Yaninek
(717) 441-3952

May 21, 2019
Judge John E. Jones III
Federal Building
228 Walnut Street

Harrisburg, PA 17108-0805

Re: USA vv. Jorge Luis Rosa~-Hernandez
No. 1:18-CR-00315-001
TTH File No.: 831-82450 .
Rescheduling of Evidentiary / Revocation Hearing Set for June 4, 2019

Dear Judge Jones:

| am writing in reference to the Order entered on the docket (docket no. 35) which sets my
client's evidentiary/revocation hearing for June 4, 2019. I have spoken with both the prosecutor,
AUSA Carlo Marchioli and the US probation officer, Christopher Loman, explaining that I have a
scheduling conflict on that particular date. They have graciously agreed to have the revocation
hearing rescheduled for June 12, 2019. However, Mr. Marchioli’s sentencing witnesses are not
available on that date and we would ask for a separate date be set for the sentencing hearing. Liz
O'Donnell, the Deputy Clerk, has said that June 12, 2019 at 9:30am is available for the revocation
hearing.

Therefore, I would respectfully request this Court enter an Order rescheduling the revocation
hearing for June 12, 2019 and another Order setting the sentencing hearing for a later date.

Very Truly Yours,
THOMAS, THOMAS & HAFER, LLP

CHT SE
(John F, ¥aninek, Esquire

JFY/clc

cc: Rosa-Hernandez (via US Mail)
Carlo D. Marchioli, Esquire (via email)
Christopher Loman (via email)

www.tthlaw.com
PENNSYLVANIA MARYLAND NEW JERSEY WASHINGTON, DC
